Citation Nr: 0601596	
Decision Date: 01/19/06    Archive Date: 01/31/06

DOCKET NO.  04-14 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a bilateral 
shoulder condition.

2.  Entitlement to service connection for a neck condition.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel
INTRODUCTION

The veteran had active duty service from November 1965 to 
November 1969, with additional service in the Army National 
Guard.

The matter is before the Board of Veterans' Appeals (Board) 
from a rating decision promulgated by the Department of 
Veteran's Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma, in August 2003, which denied the claims.

The veteran provided testimony at a Travel Board hearing 
conducted by the undersigned Veterans Law Judge in October 
2005, a transcript of which is of record.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
an equitable disposition of the instant case has been 
completed.

2.  There is no evidence of treatment for or findings of any 
degenerative joint disease and tendonitis of the shoulders in 
service, nor is there evidence of arthritis within one year 
following discharge from active duty service.

3.  The preponderance of the competent medical evidence is 
against a finding that the veteran's current shoulder 
condition is causally related to his service.

4.  The preponderance of the competent medical evidence is 
against a finding that the veteran's current neck condition 
is causally related to his active service.




CONCLUSION OF LAW

1.  A bilateral shoulder disorder was not incurred or 
aggravated during service, nor may arthritis be presumed to 
have been so incurred or aggravated.  38 U.S.C.A.    
§§ 101, 1101, 1110, 1112, 5107; § 38 C.F.R. §§ 3.6, 3.303, 
3.307, 3.309 (2005)

2.  A neck disorder was not incurred or aggravated during 
active service.  38 U.S.C.A. §§ 101, 1101, 1110, 5107; 
38 C.F.R. §§ 3.6, 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (hereinafter, 
"the Court") held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (in this 
case, the RO).  The Court also held, however, that providing 
the VCAA notice to the claimant after the initial decision 
could satisfy the requirements of the VCAA if the timing of 
the notice was not prejudicial to the claimant.  Pelegrini, 
18 Vet. App. at 121.

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error 
in the sequence of events is not shown to have any effect on 
the case or to cause injury to the claimant.  Consequently, 
the Board concludes that any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Mayfield, supra; ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

In this case, in a March 2003 letter, the RO provided notice 
to the veteran regarding what information and evidence is 
needed to substantiate the claim for service connection, as 
well as what information and evidence must be submitted by 
the veteran, what information and evidence will be obtained 
by VA, and the need for the veteran to advise VA of or submit 
any further evidence that pertains to the claim.

The veteran was also provided with a copy of the appealed 
rating decision, as well as a March 2004 Statement of the 
Case (SOC), an April 2005 Supplemental Statement of the Case 
(SSOC), and an August 2005 SSOC.  These documents provided 
him with notice of the law and governing regulations, as well 
as the reasons for the determinations made regarding his 
claim.  By way of these documents, he also was specifically 
informed of the cumulative evidence already provided to VA or 
obtained by VA on the veteran's behalf.  Additionally, the 
SOC included a summary of the relevant VCAA regulatory 
provisions of 38 C.F.R. § 3.159.  Therefore, the Board finds 
that the veteran was notified and aware of the evidence 
needed to substantiate this claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  Accordingly, there is no further duty to notify, 
and no prejudice to the veteran exists by deciding the claim.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, post-service medical 
records and examination reports, lay statements, and 
statements by the veteran's representative.  Under the 
circumstances in this case, the veteran has received the 
notice and assistance contemplated by law and adjudication of 
the claim poses no risk of prejudice to the veteran.  See 
Mayfield, supra; Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001) (VCAA does not require remand where 
VA thoroughly discussed factual determinations leading to 
conclusion and evidence of record provides plausible basis 
for factual conclusions, and where development of the 
evidence was as complete as was necessary for a fair 
adjudication of the claims).

Factual Background

Active duty service medical records are negative for injury 
or disease involving the shoulders and neck.  An Air Force 
Hospital emergency room note from March 1967 refers to an 
auto accident, from which the veteran suffered minor 
abrasions that were cleaned.  The locations of the abrasions 
were not noted.  A 1969 separation examination was negative 
for any pertinent disability.

The veteran filed his claim, asserting that his current 
shoulder and neck injuries were caused by an accident that 
occurred during weekend training with the Army National 
Guard, while en route from Paul's Valley to Guthrie, 
Oklahoma.

Private emergency department records from October 4, 1986 
indicate the veteran was sleeping in a vehicle that was 
involved in a front end collision.  The veteran complained of 
and was treated for headaches, abrasions, low back pain, and 
hip pain.  Notes from a physical examination from this visit 
indicated that the neck 
was supple and had full range of motion, with no bone or 
muscle tenderness.  His extremities were actively moved by 
the veteran and showed no evidence of bone pain or deformity.  
Motor function was equally strong.  An abrasion was noted on 
the lateral aspect of the right elbow, but no other 
abnormalities were noted.  X-rays were negative for injury to 
the lumbosacral spine and no diagnosis of a neck or shoulder 
condition was rendered at that time.

A DA Form 2173 dated in December 1986 found the automobile 
accident occurred in the line of duty while the veteran was 
on inactive duty for training in October 1986.  Injuries 
listed on the form were abrasions, left hip and acute lumbar 
strain.

Military medical records from December 1986 refer to the 
veteran's complaints of left shoulder and upper arm pain, as 
well as thoracic back pain.  X-ray images were negative for 
osteophyte formation, fracture or dislocation of the cervical 
spine.  Other military medical records from January 1987 
refer to an automobile accident in October 1986.  These 
records also indicate the veteran was treated for persistent 
neck and back pain.  Treatment included a CT scan of the 
veteran's cervical spine.  No evidence of fracture or 
subluxation was found.  An electromyogram study from April 
1987 found no abnormalities.  Subsequent records from May 
1987 indicated no objective evidence of injury.  However, 
chronic muscle pain was diagnosed at this time.  These 
complaints continued in June and July of 1987, according to 
military medical records.  The July 1987 entry noted the 
veteran required no further orthopedic evaluation.

Military medical records also include reports of medical 
history.  Reports from February 1990 and March 1994 are 
negative for reference to neck or shoulder problems.  A March 
1994 examination report is also negative for reference to 
such problems and indicates the veteran has full range of 
motion in his upper extremities.  A medical examination 
report from March 1996 is likewise negative for indication of 
shoulder or neck problems.  The veteran did refer to 
arthritis at this time, and notes indicate pain in hands and 
wrists.

In June 1997 the veteran complained of neck and shoulder pain 
of greater than one month secondary to lifting trash bags.  
Assessment was upper back pain.  

Military medical records from January 1999 indicate 
complaints of pain in the veteran's right shoulder and 
abdomen.  A report of medical history from March 2000 
indicates recurrent back pain, which the veteran related to 
his October 1986 accident.

VA outpatient records from February 2004 include radiology 
records which show degenerative changes in multiple levels of 
the veteran's cervical spine.

A buddy statement from B.D.M., received in February 2004, 
indicates that the veteran was in an accident in October 
1986, and that he complained of neck, shoulder and back pain 
some time around January 1987.  A second buddy statement from 
E.R. also notes the veteran's October 1986 accident and 
indicates the veteran immediately complained of neck and back 
pain.

Private medical records received in April 2004 included a 
November 2003 private medical questionnaire, wherein the 
veteran indicated pain in his neck and shoulders.  Private 
outpatient records from December 2003 indicate the veteran 
reported for an evaluation of pain in his shoulders.

A report of the VA medical examination conducted in July 2005 
and the subsequent addendum indicate a thorough review of the 
claims file.  Further, there is detailed discussion of the 
veteran's pertinent past medical and service history.  The 
veteran was diagnosed at this time with symptomatic 
degenerative disk disease of the cervical spine, degenerative 
joint disease of the left shoulder, and chronic tendonitis of 
the right shoulder.

Based on a comprehensive discussion of the history of injury 
and disease relating to the veteran's neck and shoulders, the 
examiner opined that it is not likely that the veteran's 
current condition of the neck and shoulders is a residual of 
a motor vehicle accident on October 4, 1986.

An August 2005 statement by the veteran's representative 
indicates that the veteran "self-medicated" until 1997, when 
the pain became unbearable.  The representative also states 
that the veteran has had no other accidents or injuries since 
1986.

In an October 2005 hearing, the veteran testified that he was 
in the line of duty when injured in an automobile accident in 
October 1986.  He stated that, upon regaining consciousness, 
"I'm just paining all up, all up and down my neck and 
shoulders, it just seemed like my . . . neck [] just pushed 
into my body...."  He then stated that he was in severe pain, 
blacked out in the ambulance, and was "revived" upon 
completion of his ambulance ride.  The veteran stated that 
prior reports from medical care providers and various tests, 
including MRI findings, may not fully account for his 
condition.  In further testimony, reference was also made to 
sleeping in the wrong position during a drill in June 1997, 
causing a sore neck.  The veteran also indicated that he 
suffered pain throughout, but did not express this problem in 
Guard examinations from the late 80's and 90's because of his 
desire to stay in the service.  The veteran then testified 
that his neck and shoulder problems have current pain 
manifestations.

Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002).  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303 (2005).

Where a veteran served for 90 days in active service, and 
arthritis (degenerative joint disease) develops to a degree 
of 10 percent or more within one year from the date of 
separation from service, such disease may be service 
connected even though there is no evidence of such disease in 
service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2005).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Active service includes any period of active duty for 
training (ACDUTRA) during which the individual was disabled 
from a disease or an injury incurred in the line of duty, or 
a period of inactive duty training during which the veteran 
was disabled from an injury incurred in the line of duty.  38 
U.S.C.A. § 101(24); 38 C.F.R. 
§ 3.6(a).  Further, ACDUTRA includes full-time duty in the 
Armed Forces performed by the Reserves for training purposes.  
38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  Inactive duty 
training includes duty, other than full-time duty, prescribed 
for the Reserves.  38 U.S.C.A. § 101(23)(A).  Reserves 
includes the National Guard.  38 U.S.C.A. § 101(26), (27).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  When 
there is an approximate balance of positive and negative 
evidence regarding a material issue, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. 
§ 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  If the Board 
determines that the preponderance of the evidence is against 
the claim, it has necessarily found that the evidence is not 
in approximate balance, and the benefit of the doubt rule is 
not applicable.  Ortiz, 274 F.3d at 1365.

In the instant case, the Board finds that the preponderance 
of the evidence is against the veteran's claim of service 
connection for neck or shoulder conditions.

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran, or 
any of the individuals who submitted lay statements on his 
behalf, has the requisite knowledge, skill, experience, 
training, or education to render a medical opinion.  See 
Espiritu, supra.  Consequently, while he is competent as a 
lay person to describe his visible symptomatology, his 
contentions, and those in the lay statements, cannot 
constitute competent medical evidence.  38 C.F.R. § 
3.159(a)(1).

The record reflects that the veteran is currently diagnosed 
with degenerative disc disease of the cervical spine, 
degenerative joint disease of the left shoulder, and chronic 
tendonitis of the right shoulder.  His claim is, therefore, 
supported by a current medical diagnosis of disability 
pertaining to those joints.  The evidence does not show, 
however, that his current conditions are related to service.  
Hickson, 12 Vet. App. at 253.

There is no evidence of a disease or injury involving the 
claimed conditions occurring during the veteran's active duty 
service from November 1965 to November 1969.  The earliest 
medical evidence of any problems with the veteran's neck and 
shoulders occurs subsequent to his October 1986 motor vehicle 
accident, over 17 years after his discharge from active duty 
service.  In addition, this establishes the onset of 
symptomatology well outside the 1 year time frame 
contemplated in 38 C.F.R. § 3.307, 3.309 (2005).

Notwithstanding this, the record includes persuasive evidence 
that the veteran was involved in a motor vehicle accident in 
October 1986, during inactive duty training, and such 
accident was found to be in the line of duty.  This accident 
qualifies as active duty service under 38 C.F.R. § 3.6.

Having established the occurrence of injury during service 
and a current condition, the Board's attention turns to the 
issue of causation.  The only evidence favoring a causal 
nexus between the veteran's current condition and the 
accident in service are statements by the veteran.  However, 
there is no evidence of record which indicates the veteran is 
competent to provide a medical opinion linking his prior 
accident with his current condition.   See Espiritu, supra.  
Therefore, the Board does not find the veteran's opinion of 
causation to be probative.

The Board has also considered the veteran's complaints of 
continuity of symptoms, but finds that the contemporaneous 
evidence following July 1987 until 1997, including reserve 
examinations, are entitled to greater weight than current 
assertions of such.  See Madden v. Gober, 123 F.3d 1477, 1481 
(Fed. Cir. 1997) (the Board is entitled to discount the 
weight, credibility, and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence).  Regardless, in Savage v. Gober, 10 Vet. 
App. 488, 497-98 (1997), the Court held that although a lay 
testimony is sufficient in certain circumstances to show 
continuity of symptoms, medical expertise is still required 
to establish the necessary nexus.  Such has not been 
established here.

Specifically, on a July 2005 examination report, the VA 
physician opined that it was not likely that the veteran's 
current shoulder and neck conditions were related to the 
accident in service.  This opinion was provided following a 
thorough review of the claims file and discussion of the 
evidence.  The Board finds this competent medical evidence to 
be highly probative and to weigh heavily against the 
veteran's claim.  Lacking any competent medical evidence to 
the contrary, the Board finds that the criteria for a grant 
of service connection are not met, and that the preponderance 
of the evidence is against the claims of entitlement to 
service connection.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).  Thus, the appeal is 
denied.


ORDER

Entitlement to service connection for a bilateral shoulder 
condition is denied.

Entitlement to service connection for a neck condition is 
denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


